By the CouRt.
It is conceded that in the ease of Worswick Manuf'g Co. v. City of Buffalo, in the circuit court of the United States for the Northern district of New York, in the Second circuit, (20 Fed. Rep. 12(5,) the court, upon the same pleadings and evidence as we have in this case, decided that the third claim of the patent here involved is valid, and the defendants were guilty of infringement, and a decree -was entered for the plaintiff accordingly. Upon examination of the pleadings and evidence before us, this concession of the defendant appears to be well founded. While the decision in that case is not absolutely binding upon this court, a proper regard for certainty and uniformity in the law requires that courts of one circuit shall follow the decision of another, covering the same question, and especially the same letters patent. A decree will therefore be entered for the plaintiff granting an injunction and an account.